Per Ouriam:

The defendants in error commenced this action in ejectment in the lower court and recovered damages in the sum of ninety-five dollars, resulting to them by the possession and occupancy of the land in question- by the defendant below. Defendant below prosecutes error.
The judgment obtained against defendant is the total amount involved in the controversy, and that amount does *861not exceed tbe sum of $100. There is no certificate of the district judge showing this to be one of the excepted cases. Therefore this court has no jurisdiction to examine the alleged errors.
The cause is dismissed.